CULPEPPER, Judge.
This is a companion case to Rice, et al. v. Pan American Fire & Casualty Company, et al., La.App., 251 So.2d 60 in which a separate judgment is being rendered by us this date. For the reasons set forth in our decision in the companion case, the judgment appealed herein is reversed and set aside insofar as it finds liability on the part of Sabine Oil Company, Inc., Arthur Hassler and Pan American Fire & Casu*63alty Company. Plaintiffs’ suit against these three defendants is dismissed at plaintiffs’ costs. Otherwise, the judgment is affirmed. All costs of this appeal are assessed against the plaintiffs appellees.
Reversed in part, affirmed in part.